Citation Nr: 1521648	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980 and from May 1981 to May 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was previously before the Board in November 2013.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The development actions requested in the Board's November 2013 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the November 2013 remand, the examiner was ordered to "specifically address the lay evidence concerning symptoms in service."  In the post-remand February 2014 Compensation and Pension (C&P) examination report, the examiner noted the Veteran's history of snoring at night and that he would occasionally stop breathing.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by active service.  

In explaining the opinion, the examiner noted that "snoring alone is not an indication of sleep apnea."  The examiner never addressed the November 2010 VA treatment report that noted that the Veteran's wife stated that he snored and had episodes where he stopped breathing at night.  Likewise, the VA examiner never addressed the Veteran's symptoms of snoring, falling asleep during the day, heartburn, frequent urination at night, sweating, turning in his sleep, choking, not breathing, sore throat, dry mouth, and irritability, in his July 2012 Notice of Disagreement.  Additionally, the VA examiner never addressed the August 2013 VA Form 9 where the Veteran noted that his wife noticed his sleep apnea symptoms while he was on active duty.  Finally, in the March 2014 Informal Hearing Presentation, it was noted that other soldiers did not want to sleep in the same room with the Veteran because of his snoring and noted that he would stop breathing at night.  On remand, an addendum opinion is required to address these competent lay statements.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his sleep apnea.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the February 2014 C&P examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the February 2014 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

a. The examiner should specifically address the lay evidence concerning symptoms in service including:

i. The November 2010 VA treatment report that noted that the Veteran's wife stated that he snored and had episodes where he stopped breathing at night;

ii. The July 2012 Notice of Disagreement where the Veteran noted symptoms of snoring, falling asleep during the day, heartburn, frequent urination at night, sweating, turning in his sleep, choking, not breathing, sore throat, dry mouth, and irritability;

iii. The August 2013 VA Form 9 where the Veteran noted that his wife noticed his sleep apnea symptoms while he was on active duty;

iv. The March 2014 Informal Hearing Presentation where it was noted that other soldiers did not want to sleep in the same room with the Veteran because of his snoring and noted that he would stop breathing at night.

b. AFTER the above has been completed, the examiner is asked to opine on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current sleep apnea was either caused by or aggravated by his active service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence, both for and against a conclusion, is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

3. A complete rationale must be provided for any opinion expressed.  If any requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim for service connection for sleep apnea.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




